      Case 1:21-cv-11259-PBS Document 3 Filed 08/04/21 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
ANTHONY MONDREZ THOMPSON,          )
                    Petitioner,    )
                                   )
          v.                       )              CIVIL ACTION
                                   )              NO. 21-11259-PBS
JOSEPH D. MCDONALD, JR., et al.,   )
                    Respondents.   )
___________________________________)


SARIS, D.J.                                       August 4, 2021

                                 ORDER

     Pro se Petitioner Anthony Mondez Thompson (“Thompson”), who

is now in custody at the Plymouth County Correctional Facility,

has filed a Petition for a Writ of Habeas Corpus under 28 U.S.C.

§ 2241 (“Section 2241”).    Dkt. No. 1.    Thompson states that he

does “not know the cause of [his] Detention and Restraint

because [he has] never had any Agreement, Contract, or Contact

with [the respondents].”    Id. at ¶3.    For relief, Thompson seeks

“a hearing and inquiry into the cause of [his] detention” and

“discharge from the Detention and Restraint in this

application.”   Id. at p. 4.   Thompson did not pay the $5.00

filing fee and has not sought leave to proceed in forma

pauperis.

     The Petition has not been served pending the court’s

preliminary review of the document.      See 28 U.S.C. § 2243
         Case 1:21-cv-11259-PBS Document 3 Filed 08/04/21 Page 2 of 3



(providing that, if “it appears from the application [for a writ

of habeas corpus] that the applicant . . . is not entitled [to

the writ],” the district court is not required to serve the

petition on the respondent); see also Rule 4 of the Rules

Governing Habeas Corpus Cases under Section 2254 (providing

that, if it “plainly appears from the face of the [habeas]

petition . . . that the petitioner is not entitled to relief in

the district court,” the Court “must dismiss the petition”). 1

         The court will deny the Petition because Thompson has not

set forth a basis for this court to exercise habeas

jurisdiction.     Habeas corpus review is available under Section

2241 if a person is “in custody in violation of the Constitution

or laws or treaties of the United States.”          28 U.S.C. §

2241(c)(3). Before seeking habeas relief under Section 2241,

Thompson must first exhaust other available remedies.            Molton v.

Grondolsky, C.A. No. 13-12397-NMG, 2014 WL 3828897, at *2 (D.

Mass. July 31, 2014).

     Although Thompson states that he is not aware of the basis

for his detention, the petition fails demonstrate how his

detention violates federal law.        A search of the federal

Judiciary's Public Access to Court Electronic Records (PACER)




     1 Rule 4 may be applied at the discretion of the district
court to other habeas petitions. See Rule 1(b) of the Rules
Governing Habeas Corpus Cases under Section 2254.
                                     [2]
          Case 1:21-cv-11259-PBS Document 3 Filed 08/04/21 Page 3 of 3



service reveals that Thompson is a federal pretrial detainee in

a criminal matter now pending before the United States District

Court for the District of Rhode Island.          See United States v.

Thompson, C.R. No. 19-cr-00040-JJM-LDA-1 (pending).            In the

Rhode Island criminal matter, Thompson is represented by counsel 2

and his sentencing hearing is scheduled for September 16, 2021.

Id.

      Here, Thompson’s challenge to his pretrial detention is a

question that ought first be addressed to the presiding United

States District Judge in the Rhode Island criminal matter, not

through a petition for a writ of habeas corpus petition.

      For the forgoing reasons, the Petition (Dkt. No. 1) for a

Writ of Habeas Corpus is DENIED and this action is DISMISSED

without prejudice.

      SO ORDERED.

                                    /s/ Patti B. Saris
                                   PATTI B. SARIS
                                   UNITED STATES DISTRICT JUDGE




      2Thompson’s CJA counsel is Jason A. Dixon-Acosta whose
address is listed on the docket as 215 Broadway, Providence, RI
02903.
                                      [3]
